Citation Nr: 1454288	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10- 05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a medial meniscus tear, patellofemoral pain syndrome, and chondromalacia patella with limited motion of the left knee (left knee disability).  

2.  Entitlement to service connection for a back disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Although the Veteran's February 2010 substantive appeal was limited only to the issue of service connection for a low back disorder, the RO also certified as on appeal the claim for an increased rating for the left knee disorder.  As the RO took actions to indicate to the Veteran and his representative that the left knee rating was on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). This case was remanded by the Board in June 2014.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional records must be obtained on remand, as set forth below.  The Veteran should also be scheduled for an appropriate VA examination for his left knee and back.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, dated since February 2008.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his left knee disability since February 2008.  Obtain all records that he adequately identifies.

3.  Make arrangements to obtain copies of all records associated with the Veteran's Department of Transportation (DOT) physicals.  

4.  Make arrangements to obtain a copy of all of the Veteran's Worker's Compensation claims that were filed as a result of any work-related back injuries.  

5.  Make arrangements to obtain a copy of all records, medical and legal, related to the lawsuit that the Veteran filed as a result of his work-related back injury.  

6.  Ask the Veteran to identify the medical facility that treated him for his low back injury when he fell on ice in approximately 2004.  Make arrangements to obtain his medical records from this provider.

7.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Damian Palmer.

8.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.  All indicated tests and studies should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder had its clinical onset during active service or is related to any incident of service, to include the complaint of left lower back pain in June 1983.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder was caused by the Veteran's left knee disorder, to include by any altered gait associated therewith.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder was aggravated by the Veteran's left knee disorder, to include by any altered gait associated therewith.

In providing the opinions concerning causation and aggravation by the left knee disorder, the examiner should consider the following information provided by the Veteran's representative:  

http://www.wsiat.on.ca/english/mlo/symptoms_leg.htm and www.va.rehab.research.va.gov/mono/gait/malanga.pdf.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

9.  Schedule the Veteran for a VA examination to assess the current level of severity of his left knee disorder.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

10.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



